Citation Nr: 1820074	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-40 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.


FINDINGS OF FACT

1.  In statements received in March 2017, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to service connection for OSA, the Veteran indicated his desire to withdraw his appeal.

2.  The preponderance of the evidence indicates that the Veteran's right knee DJD is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for OSA have been met, and the issue is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for right knee DJD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  OSA

At the March 2017 hearing, the Veteran indicated his desire to withdraw his appeal for service connection for OSA.  He echoed that desire in a signed statement submitted simultaneously.  The Veteran withdrew his appeal prior to the issuance of a Board decision.  Therefore, the withdrawal effectively meets the requirements of 38 C.F.R. § 20.204.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning the claim of entitlement to service connection for OSA is not warranted, and the appeal of this claim is dismissed.  Id.

II.  Right Knee DJD

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that his right knee condition was caused in January 1975 when he was participating in guard duty and walking in deep snow.  He sustained a torsional injury to the right knee diagnosed as patella dislocation with spontaneous reduction.  He has a current diagnosis of DJD and osteoarthritis of the right knee.  Accordingly, the main question before the Board is whether there is a nexus between the in-service incident and the current disability.

The Veteran's service entrance report is negative for any disorder of the right knee.  Following the January 1975 incident, the Veteran had right knee pain and swelling and was unable to walk.  Examination revealed decreased range of motion, tenderness, effusion, and instability.  An x-ray examination was negative.  The Veteran was placed in a cylindrical cast for six weeks.  In March 1975, the cast was removed and he underwent physical therapy.  

Evaluation of the right knee in August 1975 revealed that the Veteran was unable to run or stand for long durations without severe right knee pain.  Upon physical examination, there was pain and increased instability.  He was diagnosed with chondromalacia patellae, moderate.  The Veteran sought a change of assignment so he would not be required to run or stand for long periods of time and he was placed upon permanent physical profile (L3).  It was recommended that he be cross-trained into a new job that did not require such activities. 

A November 1981 examination revealed no deformity, weakness, or loss of range of motion in the right knee.  Slight tenderness was reported upon patellofemoral compression.  The Veteran was diagnosed with chondromalacia patellae.  He was cross-trained out of his previous career field as it aggravated his knee over periods of long walking or standing, but since then, he had no problems and the right knee was asymptomatic.

In May 1984, the Veteran's physical profile was re-evaluated and it was noted that he had been asymptomatic since 1976.  He did ten full, deep knee bends without pain; no swelling, effusion or tenderness was observed; no patellar stress or laxity was found; and no pain or swelling was noted with his regular aerobic running.  Upon the normal examination results, it was recommended that his profile be downgraded to L1.  

In May 1985, the Veteran requested that his profile be changed to accommodate the fact that in the past several years he had been able to walk thirty-six holes of golf and had run aerobics every year since 1977 without problem.  He also reported running weekly.  Upon examination, there was patellar crepitus without tenderness.  The examiner wrote that knowing the natural course of chondromalacia and the patient's history of being able to run and walk without symptoms for seven years, he felt it was safe to change the Veteran's profile.  

No other notations were made regarding the Veteran's right knee until his May 1994 service separation examination, which reported "hyperextension of the right knee, 1975, stepping into snow drift, treated with cylinder cast for 6 weeks, full recovery, NCNS" [no complications, no sequelae].  The Veteran reported to the examiner that he felt in excellent health.

At an April 2012 VA Gulf War examination, a right knee x-ray revealed mild osteoarthritis with a small effusion and normal range of motion.  The knee was noted to be asymptomatic at present.  The Veteran was observed to be exceptionally strong and muscular.  He reported biking thirty miles per day to and from work, and engaging in vigorous physical activity such as hiking, running, skiing, and push-ups.

A VA knee examination in June 2012 determined that the Veteran's right knee condition was less likely than not related to the in-service twisting incident.  The Veteran reported to the examiner that he went years without trouble until approximately two to three years earlier when, after riding a mountain bike, he developed increasing pain in his right knee.  The examiner supported his determination by the fact that the Veteran's condition had achieved "full recovery" upon separation and he had not experienced symptoms until a few years previously.

Private treatment records indicated that in August 2013, the Veteran underwent hyaluronate injections to reduce his bilateral knee symptoms.  

Because the June 2012 VA examination opinion did not address all of the notations regarding the Veteran's right knee in his service treatment records, he underwent another VA knee examination in October 2014.  Observation revealed a clinically normal examination with no palpable crepitus or cogwheeling, non-tender joint lines, and no evidence of pain on movement.  The examiner stated that although the record clearly showed the Veteran was treated for a twisting injury to the right knee, diagnosed as patella dislocation with spontaneous reduction and treated with an immobilization cast, the record also showed that the right knee was asymptomatic for many years following the injury.  The Veteran self-reported to the examiner that he had been an avid skier for many years, and that he had stopped skiing a year previously.  He also reported the same injection treatment was done previously for both his right and left knee.  The examiner continued that although degenerative changes were known to result from remote knee injuries, including dislocation or subluxation of the patella, the available evidence weighed in favor of another etiology for the Veteran's current right knee condition.  The right patella dislocation occurred only once in service, with full recovery based on the available records.  The examiner determined that there was no causal relationship between the Veteran's current right knee condition and any events in service.  

At the March 2017 hearing, the Veteran reported that he did not seek treatment for his right knee after retiring from service in 1994.  He could not recall whether he used any self-treatment during that time.  He stated that since service, he had tolerable pain in the right knee.  He described this as a very small amount of pain; several years previously while he was skiing.  He recalled that he put his weight down when turning, and he noticed increased pain in the right knee.  His current symptoms are pain and instability.  He reported no other injuries to the right knee, and no current treatment for the condition.

Private treatment records from March 2017 indicated that the Veteran had a history of bilateral knee osteoarthritis indicated by x-ray, and that he experienced on-and-off pain with certain activities, such as skiing.  

The Board attaches significant probative value to the October 2014 VA opinion as it is well-reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's pertinent medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, the opinion found that the same treatment had been prescribed for both his right and left knee, and the left knee had not undergone such an injury in service.  Though noting that degenerative changes can occur with such injuries, the examiner considered the specific facts of the Veteran's case, and determined such a finding was not warranted.  The Board finds that the Veteran's statements to clinicians are supportive of the examiner's opinion, as well.

The Board acknowledges the Veteran's contention that his current right knee condition results from the January 1975 injury.  However, there is no current pathology supporting that contention.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Board notes that the Veteran is competent to describe his history of worsening pain and instability, but the cause of any musculoskeletal change involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a degenerative disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The examining VA physician possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Therefore, the most probative evidence of record indicates that the Veteran's current right knee condition is not etiologically related to service.  With no objective medical evidence to the contrary, the Board finds that service connection for right knee DJD is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for OSA is dismissed.

Service connection for right knee DJD is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


